IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,732-01


                     IN RE FRANCISCO CASTIO BERBER, JR., Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
       CAUSE NO. F-0871908-MK IN THE CRIMINAL DISTRICT COURT NO. 4
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Dallas County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Dallas County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Dallas County, or forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this

order within thirty days from the date of this order.
                       2



Filed: June 30, 2021
Do not publish